Citation Nr: 1107335	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  97-33 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, to include as due to in-service tobacco use or nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from January 1954 to 
January 1974.  The Veteran had service in the Republic of Vietnam 
during the Vietnam Era.  He died in March 1997.  The appellant is 
his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran died in March [redacted], 1997.  The death certificate 
lists the immediate causes of death as respiratory failure due to 
metastatic esophageal cancer.  No contributory cause of death was 
listed.  No autopsy was conducted.  

2.  The Veteran had no adjudicated service-connected disability 
at the time of his death.

3.  The Veteran served in Vietnam from November 1966 to November 
1967 during the Vietnam Era and, therefore, is presumed to have 
been exposed to Agent Orange or other herbicides while there.

4.  Although at death the Veteran was diagnosed with bone cancer, 
skin cancer, brain cancer, esophageal cancer, and respiratory 
failure, none of these conditions are on the list of diseases 
presumptively associated with herbicide exposure.

5.  At death, the Veteran did have respiratory (lung) cancer, 
which is one of the diseases associated with herbicide exposure 
for purposes of the presumption.  But there is affirmative 
evidence to the contrary demonstrating that his lung cancer was 
due to metastasis from an intercurrent, non-presumptive cancer 
(esophageal cancer).  

6.  The appellant has competently and credibly stated, and Air 
Force Hospital records confirm that the Veteran smoked 2 
cigarette packs a day during his 20 years of military service 
from 1954 to 1974.  

7.  There is an approximate balance of favorable and unfavorable 
evidence insofar as whether the Veteran's cause of death from 
metastatic esophageal cancer was the direct result of in-service 
tobacco use and nicotine dependence.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
Veteran's cause of death from metastatic esophageal cancer was 
the direct result of in-service nicotine dependence.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1116, 1137, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(k), 
3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010); 
VAOPGCPREC 2-93 (Jan. 13, 1993); VAOPGCPREC 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Review of the 
claims folder does not reveal compliance with the VCAA.  No VCAA 
notice letter of record was sent to the appellant.  But 
regardless, in this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, such error was harmless 
and will not be further discussed.  

Governing Laws and Regulations for Cause of Death

When it is determined that a Veteran's death is service 
connected, with service connection determined according to the 
standards applicable to disability compensation, his surviving 
spouse is generally entitled to dependency and indemnity 
compensation (DIC).  38 U.S.C.A. § 1310 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.5(a) (2010); see generally 38 U.S.C.A. Chapter 11.  
Generally, a Veteran's death is service connected if it resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval, or air service.  38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime 
service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Disorders diagnosed after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician must 
relate the current condition to the period of service.  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, as discussed above, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As to presumptive service connection, some chronic diseases, such 
as malignant tumors, are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A disability can also be service connected on a secondary basis 
if it is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service 
connection may be established, as well, by any increase in 
severity (i.e., aggravation) of a nonservice-connected condition 
that is proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 percent 
or more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  Respiratory (lung) cancer is a disease 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To 
warrant service connection, this particular cancer may manifest 
at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

To establish service connection for the cause of the Veteran's 
death, the service-connected disability must be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it was 
the immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially or 
materially to the cause of death, combined to cause death, aided 
or lent assistance to producing death - e.g., when a causal (not 
just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was (1) an 
already service-connected disability that caused or aggravated 
another disability, directly leading to the Veteran's death; or 
(2) a previously nonservice-connected disability that was in fact 
incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.310, 3.312.

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for death benefits.  
38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence from 
the Veteran's spouse, when competent, can establish a nexus 
between the Veteran's death and an in-service disease or injury.  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  
Therefore, a medical opinion is not always required to establish 
such a nexus.  See id.  As pertinent to this holding, the Federal 
Circuit has also previously rejected as "too broad" the 
proposition that competent medical evidence is always required 
when the determinative issue involves either medical etiology or 
a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  On this point, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis - Cause of Death

In this case, the Veteran died on March [redacted], 1997.  The death 
certificate indicates that the immediate causes of death were 
respiratory failure due to metastatic esophageal cancer.  No 
contributory cause of death was listed.  No autopsy was 
conducted.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability.  In other words, 
no disorder was service-connected at the time of his death.  
Leading up to his death, the Veteran also was diagnosed with and 
treated for bone cancer, skin cancer, brain cancer, and lung 
cancer.  

The appellant believes the Veteran's cause of death as a result 
of metastatic esophageal cancer should be service connected as 
due to in-service tobacco use and nicotine dependence.  In other 
words, she indicates that his in-service nicotine dependence was 
a contributory cause of death.  She maintains that he smoked two 
packs of cigarettes a day for over 30 years from the beginning of 
his service in 1954 until he quit post-service in 1987.  Thus, 
she states he smoked for his entire 20 years of active duty 
service and 13 years post-service.  She maintains he was a non-
smoker prior to service.  She states his family had no history of 
cancer.  In the alternative, she also asserts that the metastatic 
esophageal cancer as the cause of the Veteran's death could have 
been the result of presumed Agent Orange (herbicide) exposure 
during military service in Vietnam.  See September 1997 Notice of 
Disagreement (NOD); August 1998 VA Form 9; Appellant statements 
dated in April 1997, October 1997; and September 1998.  

With regard to presumptive service connection based on herbicide 
exposure, the Veteran's DD Form 214 and service personnel records 
(SPRs) confirm that the Veteran has "service in Vietnam" from 
November 1966 to November 1967 such that exposure to herbicides 
to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).  In addition, the Board acknowledges that respiratory 
(lung) cancer is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Furthermore, Air Force 
Hospital records dated from 1995 to 1997 confirm that his 
respiratory (lung) cancer was manifest to a degree of 10 percent 
or more after service.  38 C.F.R. § 3.307(a)(6)(ii).  As such, at 
this juncture, under most circumstances, this aspect of the claim 
would be granted.  However, the presumption of service connection 
due to presumed herbicide exposure is rebuttable if competent, 
affirmative evidence to the contrary establishes that the 
presumptive disease is due to an intercurrent disease or injury 
suffered sometime between the date of separation from service and 
the onset of the particular disease or disability for which 
service connection is being claimed.  See 38 U.S.C.A. 
§ 1113(a); 38 C.F.R. §§ 3.307(d)(1), 3.309(e).  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not incurred in 
service.  38 C.F.R. § 3.307(d)(1).  

In this regard, a presumptive cancer such as lung cancer that 
develops as a result of a metastasizing non-presumptive cancer 
may not be service-connected under 38 U.S.C.A. § 1116(a).  See 
38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. App. 
243 (1997) (the presumption of service connection for lung cancer 
was rebutted by medical evidence showing that the stomach was the 
primary site).  See also VAOPGCPREC 18-97 (presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) 
as being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure).  In this regard, a March 
1997 Air Force Hospital death summary noted an initial diagnosis 
of esophageal cancer in 1995, followed by "known metastases to 
the brain, skin, bone, and lung."  An August 1997 Department of 
Air Force medical opinion also discussed a June 1995 diagnosis of 
esophageal cancer, with the Veteran improving until metastases 
spread to the brain and scalp in September 1996, and later to the 
bone, lung, and right eye.  Finally, a treatment history 
submitted by the appellant in October 1997 confirms that the 
first diagnosis was for esophageal cancer in 1995, followed by 
metastatic diagnoses to other areas of the body.  In short, 
medical and lay evidence of record demonstrates that the primary 
site of the cancer was the esophagus.  

The Board finds that this medical and lay evidence is affirmative 
evidence to the contrary of the presumption of service connection 
for lung cancer based on presumed herbicide exposure.  See 38 
C.F.R. §§ 3.307, 3.309.  In other words, this evidence 
establishes that the Veteran's lung cancer was clearly metastatic 
in nature, and not the initial, primary site of his cancer.  As 
such, service connection cannot be granted on this presumptive 
basis for lung cancer.  

In addition, with regard to presumptive service connection based 
on herbicide exposure, neither bone cancer, nor skin cancer, nor 
brain cancer, nor esophageal cancer, nor respiratory failure is 
on the list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  Thus, the automatic presumption of service 
connection afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application for these particular causes of death.  In fact, VA 
has also specifically determined that bone cancer, skin cancer, 
brain cancer, and esophageal cancer, as well as respiratory 
disorders other than cancer, are not associated with exposure to 
herbicide agent for purposes of the presumption.  See Health 
Effects Not Associated With Exposure to Certain Herbicide Agents, 
75 Fed. Reg. 32,540 - 32,553 (June 8, 2010); 72 Fed. Reg. 32,395 
- 32,399 (June 12, 2007) (emphasis added).  That is, taking 
account of the available evidence and National Academy of 
Science's analysis, the Secretary has found that the credible 
evidence against an association between herbicide exposure and 
these particular cancers and disorders outweighs the credible 
evidence for such an association, such that he has determined 
that a positive association does not exist.  This determination 
was based on thorough and substantive medical research, and 
provides very strong evidence against presumptive service 
connection for any of these disorders.  

The Board now turns to service connection on a direct basis.  
Concerning direct service connection, if the claimed disease is 
not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or proven by 
the evidence, as is the case here, the Veteran may establish 
service connection for the disease by (1) showing that the 
disease actually was incurred in service; or (2) by submitting 
medical evidence of a nexus between the disease and his exposure 
to herbicides during military service.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007); McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

Therefore, the Board now turns to whether the Veteran's cause of 
death from metastatic esophageal cancer should be service 
connected as the result of in-service tobacco use and nicotine 
dependence.  

Initially, the Board acknowledges that for compensation claims 
filed after June 9, 1998, the law prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products by 
a Veteran during active duty service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300(a).  However, in the present case, the RO received 
the appellant's DIC claim for tobacco-related disability in March 
1997, prior to the change of law.  Therefore, the Board is not 
prohibited from considering the appellant's tobacco-related 
disability claim.  

In this regard, two General Counsel Opinions apply if the claim 
for tobacco-related disability was filed prior to June 9, 1998, 
such as the case here.  Precedent opinions of the General Counsel 
are binding upon the Board under 38 U.S.C.A. § 7104(c). 

In January 1993, VA's Office of General Counsel held that direct 
service connection of disability may be established if the 
evidence establishes that injury or disease resulted from tobacco 
use in line of duty in the active military, naval, or air 
service. The General Counsel issued a clarification to his 
opinion in the same month it was issued and stated that the 
opinion does not hold that service connection will be established 
for a disease related to tobacco use if the Veteran simply smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the disability 
resulted from use of tobacco during service, and the possible 
effect of smoking before or after service must be taken into 
consideration.  See VAOPGCPREC 2-93 (Jan. 13, 1993).  

In addition, in May 1997, the VA General Counsel issued another 
opinion concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General Counsel 
indicated that where is also evidence of tobacco use after 
discharge from service, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the Veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate cause 
of disability or death occurring after service.  If these 
questions are answered in the affirmative, service connection for 
the disability or death is warranted on a secondary basis.  See 
VAOPGCPREC 19-97 (May 13, 1997).  

In the May 1997 General Counsel Opinion discussed above, it was 
noted that in a May 5, 1997 memorandum, the Under Secretary for 
Health, relying upon the criteria set forth in VAOPGCPREC 67-90, 
stated that nicotine dependence may be considered a disease for 
VA compensation purposes.  The General Counsel made the following 
statement: assuming the conclusion of the Under Secretary for 
Health that nicotine dependence may be considered a disease for 
compensation purposes is adopted by adjudicators, secondary 
service connection may be established, under the terms of 38 
C.F.R. § 3.310(a), only if a Veteran's nicotine dependence, that 
arose in service, and resulting tobacco use may be considered the 
proximate cause of the disability or death which is the basis of 
the claim.  VAOPGCPREC 19-97 (May 13, 1997).  

Service treatment records (STRs) are negative for any mention of 
the Veteran smoking.  Regardless, throughout his military service 
in the 1950s, 1960s, and 1970s, it is noteworthy that the Veteran 
was treated for respiratory complaints on many occasions.  In 
addition, the appellant is competent to describe when the Veteran 
began smoking and whether he smoked during service.  She has 
credibly stated again and again that he began smoking two packs a 
day during service beginning in 1954.  She has also credibly 
stated he was a non-smoker prior to service.  See September 1997 
NOD; September 1998 appellant statement.  There is no overt 
reason to doubt the appellant's credibility.  

In fact, post-service, Air Force Hospital records fully support 
the appellant's assertions regarding the Veteran's in-service 
tobacco use and nicotine dependence.  That is, an Air Force 
Hospital record dated in May 1975, only one year after discharge, 
documents that the Veteran has a 20 year history of smoking 
throughout service since 1955.  There is no mention of smoking 
prior to service.  Likewise, Air Force psychological records 
dated in November and December of 1987 document that the Veteran 
joined a group to help quit smoking at that time.  He was 
formally diagnosed with nicotine dependence.  It was assessed 
that he had a 30 year history of smoking 2 packs a day beginning 
in the 1950s during service.  There is again no mention of 
smoking prior to service.  

With regard to nexus evidence, a Department of Air Force medical 
opinion dated in August 1997, after a pertinent discussion of the 
Veteran's medical history, assessed that the Veteran's cigarette 
smoking was an important contributing factor in his cause of 
death by esophageal cancer.  In addition, in January 1998 a VA 
medical opinion was secured.  The January 1998 VA physician 
opined that that it is very likely that nicotine dependence was a 
contributing cause of developing esophageal cancer.  A notation 
was made that it is well-known that long-term cigarette smoking 
is related to the development of esophageal cancer.  These 
opinions are quite probative on this issue, and provide strong 
evidence in support of the claim.  There is no dispute that 
cigarette smoking was an important contributing factor in the 
Veteran's cause of death by esophageal cancer.

However, the January 1998 opinion is very confusing on the 
question of in-service nicotine dependence.  The January 1998 VA 
physician explained that there is evidence both for and against 
the Veteran's in-service nicotine dependence in the claims 
folder.  This would seem on its face to the Board to lean towards 
putting the claim in equipoise.  The January 1998 VA physician 
stated in one sentence it was "impossible to determine" whether 
the Veteran developed nicotine dependence in service.  In 
contrast, he stated in another contradictory statement that it 
was "unlikely" the Veteran's "in-service" use of tobacco 
resulted in his death.  He inaccurately reasoned that a "few 
years" of cigarette smoking during service is not sufficient to 
cause cancer.  This statement is flawed, because as discussed in 
detail above, credible lay and medical evidence of record 
documents a 20 year history of tobacco use of two packs a day 
during service.  The Court has held that a VA medical examiner's 
conclusions were of "questionable probative value" when the 
examiner failed to consider certain relevant  information.  
Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  It is 
incomprehensible to the Board how 20 years of smoking two packs a 
day during service could equate to only a "few years."  The VA 
physician also noted that the spouse's statements failed to 
establish the DSM-IV criteria for nicotine dependence in service.  
In making this assessment, the Board sees that the VA physician 
did not adequately read the spouse's statements, and also did not 
have access to the latter September 1998 statement of the spouse 
in which she discussed the Veteran's failed attempts to quit 
smoking in the 1970s during service.  The Veteran was finally 
able to quit in 1987.  He was diagnosed with nicotine dependence 
at that time based on his extended history of nicotine use since 
1954.  A medical opinion based on an inaccurate factual premise 
has limited probative value.  See generally Reonal v. Brown, 5 
Vet. App. 458, 460 (1993).  It is also significant that there was 
no history of cancer in the Veteran's family.  

Despite the partially inaccurate findings of the January 1998 VA 
physician opinion, in the present case, as to direct service 
connection, the Board finds that the lay assertions that the 
Veteran developed nicotine dependence during service are 
corroborated by the medical evidence of record.  Credible lay and 
medical evidence of record confirms that the Veteran began 
smoking in service and continued smoking throughout and after 
service.  He was clearly a heavy smoker for the 20 years of his 
active duty.  He was eventually diagnosed with "nicotine 
dependence" by Air Force medical personnel based on his extended 
history of nicotine use since 1954 at the start of service.  In 
addition, as to secondary service connection, the Board finds 
that the evidence of record is sufficient to establish service 
connection for metastatic esophageal cancer on a secondary basis 
as the direct result of in-service tobacco use and nicotine 
dependence.  As such, under the authority applicable in this 
matter, direct service connection is warranted for nicotine 
dependence while secondary service connection is warranted for 
metastatic esophageal cancer as the direct result of service-
connected tobacco use and nicotine dependence.  See 38 C.F.R. §§ 
3.303, 3.310.

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals for 
Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, 
pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a Veteran is 
entitled to the "benefit of the doubt" when 
there is an approximate balance of positive 
and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in 
Gilbert noted that the standard of proof is to instruct the 
fact-finder in the "'degree of confidence our society thinks we 
should have in the correctness of a factual conclusion for a 
particular type of adjudication.'"  This burden "'reflects not 
only the weight of the private and public interest affected, but 
also a societal judgment about how the risk of error should be 
distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the evidence 
is against the claim necessarily precludes the possibility of the 
evidence also being in an approximate balance."  Id. at 58.  The 
Court has further held that where there is "significant evidence 
in support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and 
negative evidence.  In such situations, the benefit of the doubt 
is resolved in the appellant's favor.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appellant's cause of 
death claim is granted.     


ORDER

Service connection for the cause of the Veteran's death from 
metastatic esophageal cancer due to in-service nicotine 
dependence is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


